DETAILED ACTION
This office action is in response to applicant’s filing dated August 3, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claim(s) 1-15 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed August 3, 2021.  
Applicants elected with traverse Group I, drawn to a method of treating necrotizing enterocolitis in a subject in need of such treatment comprising administering to the subject one or more dose of a gap junction enhancing agent, wherein the gap junction enhancing agent is a quinoline derivative as the elected invention and mefloquine as the elected gap junction enhancing agent species in the reply filed on December 30, 2019.  The requirement is still deemed proper.  Claim(s) 5-12 remain withdrawn.  
Claims 1-4 and 13-15 are presently under examination as they relate to the elected species: mefloquine.

Priority
The present application is a continuation of US Application No. 13/921,865 filed on June 19, 2013; which is a continuation of PCT/US2011/066861 filed on December 22, 2011; which 


Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Milburn et al (US 2009/0069301 A1, cited in a previous Office Action) in view of Stauffer et al (J Travel Med, 2003; 10:225-240, cited in a previous Office Action).
Milburn teaches a method of treating a disease associated with inflammation comprising administering a sirtuin-modulating compound [0326] wherein exemplary inflammatory conditions include necrotizing enterocolitis [0327] wherein the sirtuin-modulating compounds may be taken in combination with other compounds useful for treating inflammation [0330] including mefloquine [0330].
While the reference may not be anticipatory insofar as one must select mefloquine from various compounds useful for treating inflammation necrotizing enterocolitis from various inflammatory conditions as taught in Milburn, it remains that it would have been obvious to a person of ordinary skill in the art, to have selected mefloquine and necrotizing enterocolitis in 

Milburn does not explicitly teach the subject is a human infant.  However, Milburn teaches the disclosed methods are useful for treating humans [0419].  Moreover, Milburn teaches that the disclosed method of treating a disease associated with inflammation comprising administering a sirtuin-modulating compound is suitable for treating disease associated with inflammation in infants ([0246], [0382], and [0403]).  
Moreover, Stauffer teaches mefloquine is known to be administered to infants.  Stauffer teaches mefloquine is only available in 250 mg tablets, a compounding pharmacy can prepare pulverized MQ and place it in gelatin capsules for small infants (page 232, left, 1st paragraph) and pediatric doses of mefloquine for infant less than 15 kg is 5 mg/kg salt (4.6 mg mg/kg base) PO q week.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to utilize the method of treat necrotizing enterocolitis taught by Milburn to treat an infant since Milburn suggests the methods taught are suitable for treating infant disorders and since Stauffer teaches mefloquine is administered to infants.  


Regarding claims 2-4, Milburn does not explicitly teach the mefloquine is administered in amounts within the claimed ranges.  However, Stauffer teaches mefloquine is only available in 250 mg tablets, a compounding pharmacy can prepare pulverized MQ and place it in gelatin capsules for small infants (page 232, left, 1st paragraph) and pediatric doses of mefloquine for infant less than 15 kg is 5 mg/kg salt (4.6 mg mg/kg base) PO q week.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to utilize the pediatric doses of mefloquine taught by Stauffer as a starting point for optimizing the amount of mefloquine to administer in a method of treating necrotizing enterocolitis comprising administering mefloquine to an infant suffering from necrotizing enterocolitis since the prior art teaches these doses of mefloquine are suitable for administration to an infant.  Moreover, dosage is a result-effective variable, i.e. a variable that achieves a recognized result and therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim 
Taken together, all this would result in the practice of the method of claims 2-4 with a reasonable expectation of success.


Claims 13-14 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Milburn et al (US 2009/0069301 A1, cited in a previous Office Action) in view of Stauffer et al (J Travel Med, 2003; 10:225-240, cited in a previous Office Action), and further in view of Brands et al (US 2011/0142817 A1, effective filing date February 4, 2004).
The combination of Milburn and Stauffer teaches all the limitations of claim 13 (see 103 rejection above) except wherein the mefloquine is provided in an infant nutritional formulation.
However, Stauffer teaches mefloquine (MQ) is approved for usage in children of all ages in the United States (page 228, right, 1st paragraph); MQ, like CQ (chloroquine), is extremely bitter and administering the medication with special foods may be necessary (page 232, left); suggestions for administration of mefloquine to children unable to swallow tablets or gelatin capsules is to open gel cap and place in sweet food item such as chocolate syrup, sweetened condensed milk, jam, or inside an oreo cookie (Table 2).
Moreover, Brands teaches an infant formula for treating necrotizing enterocolitis (title and abstract); a medical food is an infant formula or milk fortifier which can be easily administered to a subject in addition to or partly replacing a commercially available infant formula; it is possible to replace only part of a commercial available infant formula, for instance 
As such, since Milburn and Stauffer suggest a method of treating necrotizing enterocolitis comprising administering mefloquine wherein mefloquine is administered with special foods including a milk product; and since Brands teaches a method of treating necrotizing enterocolitis comprising administering a medical food wherein the medical food is an infant formula, at the effective filing date of the invention it would have been prima facie obvious for a person of ordinary skill in the art formulate the mefloquine in an infant formula formulation with an expectation of success, since the prior art establishes that mefloquine has a bitter taste and should be administered with special foods and an infant formula formulation is a suitable method of administering an active agent for treating necrotizing enterocolitis

Regarding claim 14, Brands teaches nutrients in infant formula prescribed by the FDA include protein, the source of protein shall be at least nutritionally equivalent to casein; ascorbic acid, vitamins A, B6, B12, E, K, and B6; and thiamine (Table 1).  It would have been prima facie obvious for a person of ordinary skill in the art formulate the mefloquine in an infant formula formulation comprising protein, the source of protein shall be at least nutritionally equivalent to casein; ascorbic acid, vitamins A, B6, B12, E, K, and B6; and thiamine, since the prior art establishes that these nutrients in an infant formula are prescribed by the FDA.
Taken together, all this would result in the practice of the method of claims 13 and 14 with a reasonable expectation of success.
Regarding claim 15, Brands teaches necrotizing enterocolitis is a leading cause of morbidity and mortality in neonates, occurring in 0.3 to 2.4 per 1000 live births; multiple risk factors for developing NEC have been identified, including prematurity, ischemia, formula feeding, and bacterial colonization of the intestine [0004]; one of the risk factors for developing necrotizing enterocolitis is preterm birth [0093]; in humans, preterm birth refers to the birth of a baby of less than 37 weeks gestational age [0092].  Birth less than 37 weeks gestational age  reads on a human infant born before 40 weeks gestation.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to utilize the method of treat necrotizing enterocolitis in an infant born  comprising administering mefloquine suggested by Milburn and Stauffer to treat a preterm infant born less than 37 weeks gestational age since Brand teaches preterm birth is a risk factor for developing necrotizing enterocolitis and necrotizing enterocolitis is a leading cause of morbidity and mortality in neonates.
Taken together, all this would result in the practice of the method of claim 15 with a reasonable expectation of success.
Response to Arguments
	Milburn in View of Stauffer 
	Applicant argues:
While Milburn discloses that sirtuin-modulating compounds may be taken "alone or in combination with" a secondary agent to treat and/or prevent a wide variety of diseases and disorders, Milburn does not disclose or suggest that a secondary agent alone could be used for the same purpose.  Rather, Milburn contemplates the use of novel sirtuin- modulating 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	Although Milburn teaches the use of sirtuin modulating compounds and the use of mefloquine as a secondary argent, given the comprising language of the instantly claimed invention, the examiner notes that other ingredients are not precluded.


Applicant argues:
Even assuming that a person of ordinary skill in the art would have been motivated to use a secondary agent alone, which Applicant does not concede, Milburn fails to enable a skilled artisan to practice the claimed invention without undue experimentation. The Examiner argues "it has long been held in patent prosecution that a reference should be considered as expansively as is reasonably possible in determining the full scope of the contents within its four corners."  Applicant respectfully submits that the Examiner's argument is unsupported by 
Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
MPEP 2121 states:
When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  In the instant case, as set forth above, Milburn teaches a method of treating inflammatory disease comprising administering sirtuin-modulating compounds and explicitly lists necrotizing enterocolitis as an exemplary inflammatory condition [0326].  Necrotizing enterocolitis is one of 40 explicitly enumerated inflammatory conditions.  Moreover, Milburn explicitly teaches the sirtuin-modulating compounds may be taken in combination with compounds for treating or preventing inflammation.  Milburn explicitly teaches an embodiment wherein the other therapeutic agent for treating or preventing inflammation is an anti-malarial.  Anti-malarials are one of six classes of compounds useful for treating or preventing inflammation explicitly exemplified.  Mefloquine hydrochloride is one of 9 anti-malarials.  Thus, one of ordinary skill in the art is able to at once envisage the sirtuin-modulating compound in combination with mefloquine chloride for treating necrotizing enterocolitis from the disclosure of Milburn.  Thus, it would not be undue experimentation to arrive at a method of treating necrotizing enterocolitis comprising administering a composition comprising mefloquine hydrochloride from the disclosure of Milburn.
Applicant argues:
The Examiner fails to establish a prima facie case of obviousness in arguing that a skilled artisan would have been motivated to use mefloquine to treat necrotizing enterocolitis. The standard to establish obviousness when selecting from large lists of elements in a single reference requires that (1) a person of ordinary skill in the art would find a motivation to combine the elements, and that (2) a reasonable expectation of success of such combination exists.  The Examiner has selected each of mefloquine and necrotizing enterocolitis from a large list of disparate elements in a single reference (i.e., Milburn). As noted above, necrotizing enterocolitis is mentioned in a large list of inflammatory diseases, between a "sunburn" and a "granulocyte transfusion associated syndrome." This paragraph contains the sole and exclusive mention of necrotizing enterocolitis.  Further, mefloquine hydrochloride is specifically disclosed by Milburn as an anti-malarial, which can be used in combination with sirtuin-modulating compounds that increase the level and/or activity of a sirtuin protein.  Applicant notes that this paragraph contains the sole reference of mefloquine. Likewise, this paragraph contains the sole recitation of anti-malarial agents.  Contrary to the Examiner's allegations, a single disclosure of necrotizing enterocolitis among a laundry list of about 50 conditions spanning across unrelated modalities (including stroke, Alzheimer's disease. diabetes, sunburn, menstrual cramps, eczema) coupled with a separate single mention of mefloquine hydrochloride among a laundry list of around 400 unrelated drugs, does not meet the legal standard of obviousness for independent claim 1 and the claims depending therefrom.  

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, Milburn clearly teaches a method of treating inflammatory disease comprising administering sirtuin-modulating compounds and explicitly lists necrotizing enterocolitis as an exemplary inflammatory condition [0326].  Necrotizing enterocolitis is one of 40 explicitly enumerated inflammatory conditions.  Moreover, Milburn explicitly teaches the sirtuin-modulating compounds may be taken in combination with compounds for treating or preventing inflammation.  Milburn explicitly teaches an embodiment wherein the other therapeutic agent for treating or preventing inflammation is an anti-malarial.  Anti-malarials are one of six classes of compounds useful for treating or preventing inflammation explicitly exemplified.  Mefloquine hydrochloride is one of 9 anti-malarials.  As clearly set forth in the rejection, while the reference may not be anticipatory, all the elements of the instant claim are taught.


Applicant argues:
A skilled artisan would not have had a reasonable expectation of success in using mefloquine alone to treat necrotizing enterocolitis, as recited by independent claim 1. "[T]o have a reasonable expectation of success, one must be motivated to do more than merely to vary all parameters or try each of numerous possible choices until one possibly arrived at a successful result."  Milburn not only fails to disclose or suggest that a secondary agent alone could be effective for treatment of the disclosed diseases, it does not disclose that each of the 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Although Milburn teaches the use of sirtuin modulating compounds and the use of mefloquine as a secondary argent, given the comprising language of the instantly claimed invention, the examiner notes that other ingredients are not precluded.  
Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient.  As set forth above, Milburn clearly teaches a method of treating inflammatory disease comprising administering sirtuin-modulating compounds and explicitly lists necrotizing enterocolitis as an exemplary inflammatory condition [0326].  Necrotizing enterocolitis is one of 40 explicitly enumerated inflammatory conditions.  Moreover, Milburn explicitly teaches the sirtuin-modulating compounds may be taken in combination with compounds for treating or preventing inflammation.  Milburn explicitly teaches an embodiment wherein the other therapeutic agent for treating or preventing inflammation is an anti-malarial.  Anti-malarials are one of six classes of compounds useful for treating or preventing inflammation explicitly exemplified.  Mefloquine hydrochloride is one of 9 anti-malarials.  It would have been prima facie obvious to one of ordinary skill in the art to arrive at a method of treating an inflammatory condition, wherein the condition is necrotizing enterocolitis, comprising administering a compound useful for treating or preventing inflammation, wherein the compound is an anti-malarial, mefloquine hydrochloride, with a reasonable expectation of success, since the prior art explicitly teaches anti-malarials including mefloquine hydrochloride as compounds useful for treating inflammation and that these are useful as secondary agents useful for treating inflammatory conditions and exemplifies necrotizing enterocolitis as an inflammatory condition.


Applicant argues:
Milburn does not teach that the disclosed methods are suitable for treating inflammation-associated diseases in infants-rather, treatment of infants is in relation to the treatment of neuronal diseases and for treatment of mitochondrial-associated diseases. Further, the Examiner fails to identify any teaching or suggestion in Milburn or Stauffer to use Milburn's method on infants. Milburn discloses mefloquine as one of the approximate 400 secondary agents supplemental to sirtuin-modulating compounds for treatment of inflammation-associated diseases. Stauffer is directed specifically to treatment and prevention of malaria in small children and makes no mention of necrotizing enterocolitis.  The Examiner's characterization of Stauffer has impermissibly picked only the parts that support Examiner's position.  Stauffer is directed to strategies for prevention of malaria in children. Children aged 0-8 months are classified by Stauffer as being in a "carry-on stage" and can be easily and 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicants are reminded that it must be remembered that the references are relied upon in combination and are not meant to be considered separately as in a vacuum.  It is the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, as set forth above, Milburn teaches a method of treating inflammatory conditions wherein an exemplary inflammatory condition is necrotizing enterocolitis comprising administering mefloquine hydrochloride.  The teachings of Stauffer are relied upon to establish doses of mefloquine that were known to be utilized in infants.  Before the effective filing date of the invention, it would have been prima facie obvious to one of ordinary skill in the art to utilize doses known to be suitable for treating infants as a starting point for treating necrotizing enterocolitis in an infant.  The Examiner notes that a full term human infant refers to an infant of a baby of more than or equal to 37 weeks gestational age.  The instant claims do not require that the infant is an infant that weighs less than 1,500 g or that the infant is preterm, just that the infant is born less than 40 weeks gestational age.  An infant born at 37 weeks would be recognized as a full term birth infant and would read on the instant claims.

Milburn in view of Stauffer and Brands 
	Applicant argues:
Stauffer does not suggest administering mefloquine to infants, as discussed in detail above. Particularly, the "Suggestions for Administration" column for mefloquine-unlike for chloroquine or atovaquone/proguanil-does not include methods suitable for human infants. Stauffer discloses that chloroquine and atovaquone/proguanil can be placed "in the tip of nipple of the bottle" when given to infants, but such instructions a not present in the column for mefloquine. Stauffer Table 2. Indeed, every single mode of administration shown in Table 2 of Stauffer and recited by the Examiner in the office action is ill-suited for neonates.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicant has not independently argued the merits of this rejection.  Arguments regarding Stauffer have been addressed above.  Therefore, the rejection is maintained for the reasons set forth on the record and for those set forth in the response to the arguments above.


Conclusion
Claims 1-4 and 13-15 are rejected. 
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/RR/             Examiner, Art Unit 1628                                                                                                                                                                                           
/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628